Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 15 is indefinite since it is unclear whether the claim is referring to a source positioning system or an air gun.
In claim 15, line 11, there is no antecedent basis for “the gun float”.
In claim 15, line 17, there is no antecedent basis for “gun cluster”.
In claim 17, it is unclear what “provides measured distances between the AHRS acoustic sensor and the air gun”.
In claim 18, line 2, “form” should be “from”.
In claim 18, line 2, there is no antecedent for “the said integrated RGPS pods”.
In claim 20, it is vague and indefinite what the “equivalent” entails.

In claim 22, line 4, there is no antecedent for “the surface vessel”.
In claim 22, line 9, “nave” should be “have”.
In claim 22, line 10, there is no antecedent basis for “each gun cluster”.
In claim 25, it is unclear what “provides measured distances between the AHRS acoustic sensor and the air gun”.
In claim 26, line 1, “form” should be “from”.

Allowable Subject Matter
Claims 15-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Instant independent claim 15 is allowable over the prior art of record by claiming an acoustic positioning system that includes the following;
a stiff tube that houses RGPS pods and AHRS acoustic sensors, 
gun strings; 
a set of reflective nodes, 
wherein said RGPS pods and the said AHRS acoustic sensors are "co- located" on the said stiff tube, 

characterized in that the said reflective nodes are positioned along each gun string on each gun cluster position, and
wherein the said reflective nodes are positioned with a fixed offset from the center of said each gun cluster.
Instant independent claim 22 is allowable for claiming a method of acoustic positioning that incorporates the structure claimed in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl